Citation Nr: 1213093	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  07-20 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for depression, to include as secondary to service-connected residuals of prostate adenocarcinoma, status post radical prostatectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In October 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for diabetes mellitus and a disability manifested by blood in the urine, entitlement to a total disability rating based on individual unemployability, and whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Specifically, in a September 2008 statement the Veteran indicated that his health was getting complicated due to exposure to Agent Orange and noted current problems related to vasculitis IgA, kidney disease, blood in the urine, and thirst which he believed was the start of diabetes.  While claims for service connection for vasculitis IgA and kidney disease were subsequently denied, the RO has not yet addressed the other claims.  In an April 2009 statement, the Veteran asked that VA reconsider his claim for unemployability.  

A claim for entitlement to service connection for PTSD was previously denied by a rating decision in March 1999, which was not appealed and became final.  A claim for entitlement to service connection for depression was also previously denied by a December 1998 rating decision.  While the Veteran disagreed with the denial of entitlement to service connection for depression he failed to perfect an appeal as to this issue.  These decisions will be discussed in more detail below.  

In August 2008, the Veteran's representative submitted a claim on the Veteran's behalf for service connection for "post-traumatic stress disorder."  In a rating decision that same month, the RO found that new and material evidence had not been received to reopen the claim for service connection for "depression."  The Board recognizes that a claim for service connection for PTSD can include a claim for service connection for depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board erred in not considering the scope of the Veteran's claim for service connection for posttraumatic stress disorder as including any mental disability that may reasonably be encompassed by the record.)  However, in this case separate claims for entitlement to service connection for PTSD and depression were previously denied.  While evidence in August 2000 may have shown a diagnosis of major depressive disorder, the Veteran was claiming entitlement to service connection for PTSD and this contention should have been addressed by the RO.  Importantly, the evidence needed to substantiate a claim for service connection for PTSD differs from the general requirements for service connection.  See 38 C.F.R. § 3.303, 3.304 (2000).  As the request to reopen the previously denied claim for entitlement to service connection for PTSD has not been addressed by the RO, this claim must be referred for appropriate action.  


FINDINGS OF FACT

1.  The August 2000 rating decision that denied service connection for depression was not appealed and is final.

2.  Some of the evidence received since that August 2000 rating decision includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for depression.

3.  The only medical opinion of record indicates that the Veteran's depression is caused in part by his service-connected residuals of prostate surgery.    


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for depression.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The criteria for establishing service connection for depression have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.  The Board does note that additional VA treatment records were associated with the Veteran's Virtual VA file after the last adjudication by the RO; however, as the Board is granting the benefit sought, rendering a decision prior to the RO reviewing these records will not result in any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2011).

	I. New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

Service connection for depression was previously denied by rating decisions in December 1998 and August 2000.  In December 1998, the claim was denied because there was no record of treatment for depression during service.  Notification of this decision was provided that same month.  The Veteran disagreed with the December 1998 rating decision and a statement of the case was issued in March 1999.  The Veteran had until December 1999 to submit a substantive appeal.  See 38 C.F.R. § 20.302(b) (allowing 60 days after issuance of a statement of the case or 1 year after date of mailing of the notification of the determination being appealed to submit a substantive appeal).  He did not submit a substantive appeal during the period allowed.  

The Board recognizes that the RO issued a rating decision denying service connection for depression, PTSD, and alcohol abuse on the same day it issued the March 1999 statement of the case.  In March 2000, within a year after the mailing of the notice of the March 1999 rating decision, the Veteran submitted a letter.  In this letter he stated that he was appealing VA's recent decision "in denying my disability claim."  He also noted that he was still under mental health care.  This statement is not timely as a substantive appeal regarding the claim for depression as it was received more than 60 days after issuance of the statement of the case and more than 1 year after notification of the December 1998 rating decision.  It is noted that the one year appeal period for submitting a substantive appeal based on the issuance of the rating decision is calculated based upon the date of the mailing of the notification of the "determination being appealed," which in this case was the December 1998 rating decision and not the March 1999 rating decision.  See id.  The March 2000 statement could not be accepted as a notice of disagreement with the portion of the March 1999 rating decision denying service connection for depression as that claim was already in appellate status.  

The March 2000 statement also does not constitute a notice of disagreement with the RO's March 1999 denial of service connection for PTSD or alcohol abuse.  When filing a notice of disagreement, if the AOJ gives notice that adjudicative determinations were made on several issues at the same time, the specific determination with which the claimant disagrees must be identified.  See 38 C.F.R. § 20.201 (2011).  In this case, the March 1999 rating decision denied three different claims.  The March 2000 letter is not specific as to which issue the Veteran wishes to appeal; thus, it does not constitute a valid notice of disagreement.  

In August 2000, the claim for service connection for depression was denied because the evidence did not establish a relationship between the condition and any disease or injury during service.  The Veteran was notified of this decision in August 2000 and did not disagree with the decision within one year after the mailing of the notification.  Thus, the August 2000 rating decision has become final.  See 38 C.F.R. §§ 20.302, 20.1103.   

The evidence received subsequent to the August 2000 rating decision includes statements and testimony from the Veteran, VA treatment records, and private treatment records.  Notably, an April 2006 VA medical opinion indicates that 60 percent of the Veteran's depressive illness is related to his prostate cancer and residuals and 40 percent is related to the tragic suicide of his son.  Essentially, the VA examiner opined that the Veteran has psychiatric symptoms, described as depression, as a result of residuals of prostate cancer.  Service connection is currently in effect for residuals of prostate adenocarcinoma, status post radical prostatectomy.  

Presuming the credibility of the evidence for the sole purpose of determining whether new and material evidence has been received, the Board finds that the new evidence relates to unestablished facts and raises a reasonable possibility of substantiating the claim.  Thus, such evidence is new and material, and the claim for service connection for depression is reopened.

	II. Service Connection

As provided by 38 U.S.C.A. § 1154(a) (West 2002), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

VA treatment records reflect that during the course of this appeal the Veteran has been diagnosed with depression due to general medical condition and major depression.  Thus, the remaining inquiry is whether these disabilities are related to his military service or a service-connected disability.  See 38 C.F.R. §§ 3.303, 3.310.  

Service records do not reflect any treatment, complaint, or diagnosis related to depression.  

The first post-service medical evidence showing depression is in 1998, when the Veteran sought treatment for depression after his son committed suicide.  VA treatment records from 1998 to 2000 show diagnoses of major depression, major depressive disorder, alcohol dependence, pathological grief, and PTSD.  

The Veteran underwent a radical prostatectomy in September 2003.  Subsequent treatment records reflect that one residual of this surgery has been erectile dysfunction.  Service connection is in effect for the residuals of the radical prostatectomy.  

During a VA mental health appointment in October 2004, the Veteran reported that his sexual dysfunction was "getting me crazy."  The assessment at that time included rule out major depressive disorder.  During a VA andrology department visit in December 2004, the Veteran noted that the erectile dysfunction after his surgery for prostate cancer in 2003 was frustrating and embarrassing.  In April 2005 the impression was PTSD; rule out major depressive disorder versus depression due to general medical condition.  

A VA medical opinion was obtained in April 2006.  After a review of the claims file, the physician opined that the Veteran's depression was aggravated by his current medical condition but that he also continued to suffer from depression due to his son's suicide.  According to the physician, 60 percent of the Veteran's psychiatric symptoms were related to his service connected prostate cancer and erectile dysfunction and 40 percent were due to the tragic suicide of his son.  The physician explained that in current treatment notes more of the focus was on depression due to erectile dysfunction following the prostatectomy.  

Starting in 2006, VA mental health notes show ongoing impressions of depression due to general medical condition, and chronic PTSD.  A note from January 2008 shows an Axis I diagnosis of major depression and a note from December 2008 shows an impression of mood disorder related to general medical condition.  During an October 2011 VA urology appointment, the Veteran reported that he continued to be angry and depressed over his erectile dysfunction.  

During his October 2009 hearing, the Veteran testified that he began having relationship problems due to erectile dysfunction as a residual of prostate surgery.  Board Hearing Tr. at 3.  

The evidence in this case indicates that the Veteran's depression started after his son committed suicide in 1997.  In addition, the Veteran has some depression related to the residuals of surgery for prostate cancer in 2003, which is a service-connected disability.  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

In this case, the Veteran sought treatment for depression for a couple of years after his son committed suicide.  The Veteran then stopped receiving treatment for depression until he experienced erectile dysfunction after prostate surgery.  A VA examiner indicated that the current depression is in part caused by the Veteran's erectile dysfunction.  As in the examiner's estimation only 40 percent of the current depression is caused by the loss of the Veteran's son, the level of depression in 2003 was clearly aggravated by the residuals of the prostate surgery.  This aggravation is shown to have continued since that time to the present.  As such, the evidence reflects that the erectile dysfunction caused by prostate surgery permanently aggravated the preexisting depression.  

In summary, VA treatment records show that the Veteran has depression due to his general medical condition and a VA physician opined that the Veteran's depression is due in part to erectile dysfunction, which is a residual of his service-connected prostate adenocarcinoma (status post radical prostatectomy).  This is no evidence in conflict with this opinion.  Thus, with resolution of reasonable doubt in the Veteran's favor, service connection is warranted for depression.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for depression is reopened.

Entitlement to service connection for depression is granted.  




____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


